January 14, 2020
                                                                              Orrick, Herrington & Sutcliffe LLP

VIA ECF                                                                       51 West 52nd Street
                                                                              New York, NY 10019-6142
                                                                              +1 212 506 5000
                                                                              orrick.com
The Honorable Sarah L. Cave
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 18A
New York, New York 10007

Re:     Joint Request for Adjournment - Trellian Pty Ltd. v. adMarketplace, Inc., 19-CV-5939

Your Honor:

In accordance with the Court’s Individual Rules, the parties make this joint submission to request
an adjournment of the mediation conference currently scheduled for February 18, 2020. This is
the parties’ first request for adjournment.

The representative for Plaintiff, who is located in Australia and plans to appear telephonically for
the conference per Your Honor’s instructions, cannot be available for a morning conference on
February 18 due to the time difference between New York and Beaumaris, Australia. Likewise,
while the New York state court trial that initially created a conflict for early February has now
been adjourned due to a recently-granted appeal, attorneys for Defendant now have conflicting
obligations during the week of February 17.

Consequently, the parties would like to respectfully request that, if the Court has availability, the
conference be rescheduled for 10 a.m. on either February 5 or February 6. (Plaintiff is
available in the morning and not the afternoon on those dates because its representative will be
travelling.) If the Court is unavailable on those dates, the parties request that the conference be
scheduled for the next available 2 p.m. afternoon session between March 3 and 10, 2020.


Very truly yours,

/s/ Richard A. Jacobsen

Richard A. Jacobsen
Counsel for adMarketplace, Inc.
The Honorable Sarah L. Cave
December 10, 2019
Page 2


cc: Turner Smith, Counsel for Trellian Pty Ltd. (via ECF)

 The parties' joint Letter-Motion to adjourn the Settlement Conference scheduled for Tuesday,
 February 18, 2020 (ECF No. 31) is GRANTED. The Settlement Conference is rescheduled to
 Monday, March 9, 2020 at 2:00 pm. The parties' written submissions are now due Tuesday,
 March 3, 2020. The Clerk of Court is respectfully directed to close ECF No. 31.

 SO-ORDERED 1/15/2020
